Order entered March 7, 2014




                                                  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                           No. 05-13-00305-CV

                                IN THE INTEREST OF B.T.G., A CHILD

                            On Appeal from the 302nd Judicial District Court
                                         Dallas County, Texas
                                   Trial Court Cause No. 12-12707

                                                ORDER
       This is an appeal from a final judgment of divorce entered after the trial court severed the custody

issues in the divorce suit from the divorce and property issues. Pending before the Court are (1)

appellant’s motion to supplement the reporter’s record with the record of a contempt hearing held in the

custody suit, (2) appellant’s motion to direct the reporter to deliver the recording of the October 15, 2012

final hearing in the divorce to another reporter for “proper transcribing,” and (3) appellee’s unopposed

motion for extension of time to file brief. Because the contempt hearing was held in the custody suit and

this appeal concerns the divorce, we DENY appellant’s motion to supplement. We further DENY

appellant’s request to have another reporter transcribe the record of the October 15th final hearing without

prejudice to refiling a motion in accordance with Texas Rule of Appellate Procedure 34.6(e). We

GRANT appellee’s extension motion and ORDER the brief tendered to the Clerk of the Court March 5,

2014 filed as of the date of this order.


                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE